EXHIBIT 10.61

 

Wells Fargo Equipment Finance, Inc.
733 Marquette Avenue, Suite 700
MAC N9306-070
Minneapolis, MN  55402

 

Security Agreement

 

 

 

Dated as of December 10, 2002
Contract Number 56101-700

 

 

 

 

 

Name and Address of Debtor:

 

 

Medtox Scientific, Inc.
402 West County Road D
St. Paul, MN 55112

Medtox Laboratories, Inc.
402 West County Road D
St. Paul, MN 55112

Medtox Diagnostics, Inc.
1238 Anthony Road
Burlington, NC 27215

 

1. Security Interest and Collateral.  To secure the payment and performance of
each and every debt, liability and obligation of every type and description
which Debtor may now or at any time hereafter owe to Wells Fargo Equipment
Finance, Inc. (“Secured Party”) (whether such debt, liability or obligation now
exists or is hereafter created or incurred, whether it is currently contemplated
by the Debtor and Secured Party, whether any documents evidencing it refer to
the Security Agreement, and whether it is or may be direct or indirect, due or
to become due, absolute or contingent primary or secondary, liquidated or
unliquidated, or joint, several or joint and several;  all such debts,
liabilities and obligations being herein collectively referred to as the
“Obligations”), Debtor hereby grants Secured Party a security interest (herein
call the “Security Interest”) in the following property (herein called the
“Collateral”):

 

The Equipment described on Schedule A attached hereto and made a part hereof:

together with all substitutions and replacements for and products of the
Collateral, all proceeds, accessories, attachments, parts, equipment and repairs
now or hereafter attached or affixed to or used in connection with the
Collateral.

 

2. Representations, Warranties and Agreements. Debtor represents warrants and
agrees that:

 

(a) Authorization. If Debtor is a corporation, a partnership or a limited
liability company, the execution, delivery and performance of this Agreement has
been duly authorized by all necessary action on the part of the Debtor and will
not violate any provision of the Debtor’s articles of incorporation or bylaws,
partnership agreement or articles of organization or management agreement, as
the case may be.

 

(b) Office Location. Debtor’s chief executive office (if Debtor is a
corporation, a partnership or a limited liability company) is located at the
address for Debtor shown above: Debtor will not change the location of its chief
executive office or

 

--------------------------------------------------------------------------------


 

his/her residence, as the case may be, without first giving Secured Party at
least 10 days prior written notice of the new location.

 

(c) Business Purpose; Lawful Use. The Equipment will be used primarily for
business purposes as opposed to personal, family or household purposes. Debtor
will comply with all laws and regulations applicable to the Equipment and its
use.

 

3. Additional Representations, Warranties and Agreements. Debtor represents
warrants and agrees that:

 

(a) Debtor has (or will have at the time Debtor acquires rights in Collateral
hereafter arising) absolute title to each item of Collateral free and clear of
all security interests, liens and encumbrances, except the Security Interest and
will defend the Collateral against all claims or demands of all persons other
than Secured Party.  Debtor will not sell or otherwise dispose of the Collateral
or any interest therein without the prior written consent of Secured Party. If
Debtor is a corporation, this Agreement has been duly and validly authorized by
all necessary corporate action, and, if Debtor is a partnership or a limited
liability company, the partner(s) or manager(s) executing this Agreement has
(have) authority to act for the partnership or the limited liability company.

 

(b) Debtor will not permit any Collateral to be located in any state (and, if
county filing is required, in any county) in which the financing statement
covering such

Collateral is required to be, but has not in fact been, filed in order to
perfect the Security Interest.

 

(c) Debtor will (i) keep all Collateral in good repair, working order and
condition, normal depreciation excepted, and will, from time to time, replace
any worn, broken or defective parts thereof; (ii) promptly pay all taxes and
other governmental charges levied or assessed upon or against any Collateral or
upon or against the creation, perfection or continuance of the Security
Interest; (iii) keep all Collateral free and clear of all security interests,
liens and encumbrances except the Security Interest;  (iv) at al/ reasonable
times, permit Secured Party or its representatives to examine or inspect any
Collateral, wherever located, and to examine, inspect and copy Debtors books and
records pertaining to the Collateral and its business and financial condition;
(v) keep accurate and complete records pertaining to Debtor’s business and
financial condition and submit to Secured Party such periodic reports concerning
Debtor’s business and financial condition as Secured Party may from time to time
reasonably request; (vi) promptly notify Secured Party of any loss of or
material damage to any Collateral; (vii) at all times keep all Collateral
insured against risks of fire (including so-called extended coverage), theft,
collision (in case of Collateral consisting of motor vehicles) and such other
risks and in such amounts as Secured Party may reasonably request, with any loss
payable to Secured Party to the extent of its interest, (viii) from time to time
execute such financing statements as Secured Party may reasonably require in
order to perfect the Security Interest and, if any Collateral consists of a
motor vehicle, execute such documents as may be required to have the Security
Interest properly noted on a certificate of title; (ix) pay when due or
reimburse Secured Party on demand for

 

2

--------------------------------------------------------------------------------


 

all costs of collection of any of the Obligations and all other out-of-pocket
expenses (including in each case all reasonable attorneys’ fees) incurred by
Secured Party in connection with the creation, perfection, satisfaction,
protection, defense or enforcement of the Security Interest or the creation,
continuance, protection, defense or enforcement of this Agreement or any or all
of the Obligations, including expenses incurred in any litigation or bankruptcy
or insolvency proceedings; (x) execute, deliver or endorse any and all
instruments, documents, assignments, security agreements and other agreements
and writings which Secured Party may at any time reasonably request in order to
secure, protect, perfect or enforce the Security Interest and Secured Party’s
rights under this Agreement; (xi) not use or keep any Collateral, or permit it
to be used or kept, for any unlawful purpose or in violation of any federal,
state or local law, statute or ordinance; and (xii) not permit any - Collateral
to become part of or to be affixed to any real property without first assuring
to the reasonable satisfaction of Secured Party that the Security Interest will
be prior and senior to any interest or lien then held or thereafter acquired by
any mortgagee of such real property or the owner or purchaser of any interest
therein. If Debtor at any time fails to perform or observe any agreement
contained in this Section 3(c), and if such failure shall continue for a period
of ten calendar days after Secured Party gives Debtor written notice thereof
(or, in the case of the agreements contained in clauses (vii) and (viii) of this
Section 3(c), immediately upon the occurrence of such failure, without notice or
lapse of time), Secured Party may (but need not) perform or observe such
agreement on behalf and in the name, place and stead of Debtor (or, at Secured
Party’s option, in Secured Party’s own name) and may (but need not) take any and
all other actions which Secured Party may reasonably deem necessary to cure or
correct such failure (including, without limitation, the payment of taxes, the
satisfaction of security interests, liens, or encumbrances, the procurement and
maintenance of insurance, the execution of financing statements, the endorsement
of instruments. and the procurement of repairs, transportation or insurance); 
and except to the extent that the effect of such payment would be to render any
loan or forbearance of money usurious or otherwise illegal under any applicable
law Debtor shall thereupon pay Secured Party on demand the amount of all moneys
expended and all costs and expenses (including reasonable attorneys’ fees)
incurred by Secured Party in connection with or as a result of Secured Party’s
performing or observing such agreement or taking such actions, together with
interest thereon from the date expended or incurred by Secured Party at the
highest rate then applicable to any of the Obligations.  To facilitate the
performance or observance by Secured Party of such agreements of Debtor. Debtor
hereby irrevocably appoints (which appointment is coupled with an interest)
Secured Party, or its delegate, as the attorney-in-fact of Debtor with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file, in the name and on behalf of Debtor, any and all
instruments, documents, financing statements, applications for insurance and
other agreements and writings required to be obtained, executed, delivered or
endorsed by Debtor under this Section 3.

 

3

--------------------------------------------------------------------------------


 

4. Assignment of Insurance. Debtor hereby assigns to Secured Party, as
additional security for the payment of the Obligations, any and aIl moneys
(including but not limited to proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of Debtor under or
with respect to, any and all.

 

See attached Annex A for signatures.

 

4

--------------------------------------------------------------------------------